Citation Nr: 0906125	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
medial collateral ligament sprain of the left knee.

2.  Entitlement to service connection for a right knee 
disability.

3.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for residuals of injury to both eyes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to 
September 1974, with subsequent service in the Army National 
Guard.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit sought.

The Veteran executed an Appointment of Veterans Service 
Organization in favor of the Veterans of Foreign Wars in June 
1995.  That organization has zealously and ably represented 
him throughout the course of this appeal.  However, in 
multiple statements throughout the course of this appeal, the 
Veteran has indicated that he would prefer to have the 
Disabled American Veterans represent him in these matters.  
He has not, however, revoked the appointment he made in favor 
of the Veterans of Foreign Wars; nor has he completed the 
form for appointing the Disabled American Veterans as his 
representative.  He is hereby informed that if he truly 
desires to change his representation, he must complete the 
appropriate form and mail it to the RO.

The issues of entitlement to service connection for a right 
knee disability, and whether new and material evidence has 
been presented to reopen previously-denied claims for 
entitlement to service connection for PTSD and a bilateral 
eye disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not reflect any left knee 
symptomatology which would support a compensable disability 
rating.

CONCLUSION OF LAW

A compensable disability rating for a medial collateral 
ligament sprain of the left knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the Veteran was informed of these elements 
with regard to his claim in a letter of October 2005, prior 
to the initial adjudication of his claim in May 2006.  

The VA is also required to inform the Veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, the Veteran was 
provided with such information in a March 2006 letter.

Regarding a claim for an increased evaluation, VA must notify 
the Veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  

In this case, no Vazquez-specific notification letter has 
been provided.  Although the Veteran has not been provided 
with such notice tailored to his claims, the Board finds that 
he has, in fact, been adequately informed of these criteria, 
and has demonstrated actual knowledge of these aspects of his 
claim for and increased disability rating, prior to the most 
recent adjudication of his claim.  The Veteran was provided 
with the substance of the rating criteria governing the 
evaluation of his knee disability in the August 2006 
Statement of the Case.  He has also been provided with the 
regulations governing functional impairment, the effect of 
the disabilities on his employment and daily life, and 
regulations explaining the rating schedule itself.  Review of 
his written statements shows that he appears to be cognizant 
of these principles, and also that he has the assistance of 
an able representative.  Therefore, the Board finds that no 
prejudice has accrued to the Veteran or his claims by the 
absence of a Vazquez-specific notification letter in this 
case.  

Social Security records have been obtained in support of the 
Veteran's claim.  The Veteran and his representative have 
presented written statements in support of his claim.  The RO 
and the VA Medical Center attempted to schedule the Veteran 
for a VA examination to identify all currently-shown 
impairment of his left knee.  However, such an examination 
was unable to be accomplished because the Veteran is 
incarcerated in state prison.  Prison officials declined to 
provide the examination at the prison and also declined to 
provide transportation for the Veteran to the VA Medical 
Center.  The Medical Center was unable to send any clinicians 
to the prison to complete the examination.  Similarly, it was 
not possible to provide the Veteran with a personal hearing 
on his claim, as hearings are conducted only at VA facilities 
and the Veteran is unable to travel to appear at a hearing.  
Thus, the Board finds that the VA is unable to comply with 
these aspects of the statutory duty to assist through no 
fault of the VA's.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, records show that the Veteran sprained his left 
knee while playing football in service.  In an October 1976 
rating decision, the RO granted service connection for a left 
knee medial collateral ligament sprain and assigned a 
noncompensable disability rating at that time.  He is now 
seeking a higher disability rating.

The Veteran's left knee disability is currently evaluated 
under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 which provides for rating other impairment of the 
knee.  Knee impairment manifested by slight recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling.  Knee impairment manifested by moderate recurrent 
subluxation or lateral instability is rated as 20 percent 
disabling.  Knee impairment manifested by severe recurrent 
subluxation or lateral instability is rated as 30 percent 
disabling.  Other potentially-applicable Diagnostic Codes 
provide for evaluation of knee impairment based upon 
ankylosis, dislocated or torn cartilage, and limitation of 
knee motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5260, and 5261.

The sticking point in this case is that there is absolutely 
no objective evidence as to the condition of the Veteran's 
left knee during the appeal period.  As explained above, 
because the Veteran has been incarcerated, no VA examination 
was conducted to identify current symptomatology.  Although 
he was informed that he could submit medical evidence and lay 
evidence pertaining to his knee, he has not done so.  
Although he has made reference to prior VA treatment and 
identified the VA facilities where he received the treatment, 
it is not clear that the treatment involved his left knee, 
and in any case such care was provided many years before he 
filed the instant claim for an increased disability rating.  
Thus, such records would not reflect the current condition 
and impairment of the Veteran's left knee.  Similarly, the RO 
obtained records from the Social Security Administration.  
These records did not contain any indication as to the 
condition of the Veteran's left knee, and were all dated well 
prior to the filing of the current claim.  Although the 
Veteran himself expresses his sense of entitlement to a 
compensable disability rating, he does not actually assert 
that he has subluxation, instability, limitation of knee 
motion, or indeed any other quantifiable knee symptomatology, 
which is provided for in the regulatory rating schedule.  

Thus, the Board holds that the preponderance of the evidence 
is against the Veteran's claim for a compensable disability 
rating for his service-connected left knee sprain.  The 
benefit sought is therefore denied.


ORDER

A compensable disability rating for a medial collateral 
ligament sprain of the left knee is denied.




REMAND

The Veteran filed a claim for entitlement to service 
connection for a right knee disability along with an 
application to reopen a previously-denied claim for 
entitlement to service connection for PTSD in September 2005.  
The RO denied the benefits sought in a May 2006 rating 
decision, providing notice of the denial in a letter dated 
the same month.  The Veteran filed a notice of disagreement 
as to these denials in August 2006.  The Board finds that 
this August 2006 statement constitutes a notice of 
disagreement with the May 2006 decision, because it was filed 
within the requisite time period and it indicates 
dissatisfaction and a desire to contest the denial.  See 
38 C.F.R. §§ 20.201, 20.302.  The RO has not issued a 
statement of the case, however.

Similarly, the Veteran filed an application to reopen a 
previously-denied claim for entitlement to service connection 
for residuals of injury to both eyes in August 2006.  The RO 
denied the application in October 2007 and the Veteran filed 
a notice of disagreement in November 2007.  No statement of 
the case has been issued.

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the Veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, a remand is 
required for procedural reasons.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Thus, the Board accepts limited jurisdiction over these three 
issues, for the sole purpose of remanding to order issuance 
of a statement of the case along with information about the 
process for perfecting an appeal as to these issues, if the 
Veteran so desires.  However, we note in passing that the 
Veteran has not yet been provided with notification of the 
unique character of evidence that must be presented to 
support an application to reopen a previously and finally 
disallowed claim as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a 
Statement of the Case pertaining to the 
issues of entitlement to service 
connection for a right knee disability 
along with two applications to reopen 
previously-denied claims for entitlement 
to service connection for PTSD and 
residuals of injury to both eyes.  These 
claims will not be returned to the Board 
unless the Veteran perfects an appeal by 
filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


